Argued April 21, 1947.
Although no question as to defendants' possession of the property which is the subject matter of this action of ejectment was raised at the trial, it is the only question raised on this appeal.
The identical question was before the Supreme Court in Sautteret ux. v. Rowland, 285 Pa. 212, 131 A. 733. The court speaking through Mr. Justice WALLING said (pp. 215-16): ". . . no question as to possession was raised at the trial, so, on the authorities just cited, we cannot consider it here. No doubt the plaintiff in an action of ejectment must prove defendant's possession, which is usually done by offering in evidence the sheriff's sworn return of service of the writ. Where that is not sufficient there must be some other proof of *Page 58 
defendant's possession: Kreamer v. Voneida, 213 Pa. 74, 78, and see McIntire v. Wing, 113 Pa. 67, also Helfenstein v. Leonard,50 Pa. 461, 476; but here, as no such question was raised at thetrial, we cannot consider it, . . ." (Emphasis added.)
The appeal is dismissed at the cost of appellants.